Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

CLAIM INTERPRETATION
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “the imaging element is configured to display”, “the first optical element is configured to receive the virtual image light”, and “the second optical element is configured to correct ambient light” in claims 1 and 6.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.

The cited limitations are interpreted as followed based on the specification:
“the imaging element is configured to display” - the imaging element 110 may be a pixel island.  The pixel island includes multiple pixels, corresponding to a pixel cluster. Each pixel is controlled by a drive circuit. (Para. 0048)
“the first optical element is configured to receive the virtual image light”/ “the second optical element is configured to correct ambient light” – As shown in the 

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
Claims 1, 3, 4, and 6-22 are allowed.
The following is an examiner’s statement of reasons for allowance:

As to independent claim 1, Li (Chinese Pub. No. CN 10687161 A) discloses an augmented reality display device (Li, display unit 100, Figures 1 and 2a), comprising: 
a substrate (Li, transparent substrate 101, Figure 2a), an imaging element (Li, display block 102, Figure 2a) and a first optical element (Li, microlens 103, Figure 2a), wherein,
the substrate (Li, transparent substrate 101, Figure 2a) comprises a first side and a second side opposite to each other (Li, the display block 102 is located on the ; The first side is the microlens/viewer side and the second side is the display block side.
the imaging element (Li, display block 102, Figure 2a) is configured to display a primary virtual image formed by virtual image light (Li, the display images of each display block are imaged into the same virtual image by the corresponding mircolens to be viewed by the viewer, ¶ [0025]); and
the first optical element (Li, microlens 103, Figure 2a) is located on the first side of the second side of the substrate, and configured to receive the virtual image light, orient the virtual image light to magnify the primary virtual image into a secondary virtual image, and make the virtual image light exit from the first optical element in a direction from the second side to the first side (Li, according to the principle of convex lens imaging, the image displayed by the display block 102 located within the focal length of the microlens 103 is AB, and the virtual image A’ formed by the microlens 103 B’, the light emitting from point A or B that is perpendicular to the microlens 103, passes through the microlens 103 and then exists to the focal point F. Figure 3a, ¶ [0043]). Li teaches the microlens which magnifies virtual image A’ and B’ to be presented to the user from the second side to the front side of the substrate.
Li does not expressly teach
the augmented reality display device further comprises a second optical element, the second optical element is on the second side of the substrate, the imaging element and the first optical element are located on a same side of the second optical element, and the second optical element is configured to correct ambient light transmitted through the first optical element in a direction from the second side to the first side;
the augmented reality display device further comprises a third optical element on the second side of the substrate, the imaging element and the first optical element are on the first side of the substrate, the imaging element is closer to the substrate than the first optical element, and the third optical element is closer to the substrate than the second optical element; and
the first optical element is a convex lens or a converging metalens, the second optical element is a concave lens or a diverging metalens, and the third optical element comprises a reflective surface facing the imaging element.
Han (Chinese Pub. No. CN 106940478 A) teaches a near-eye display system further comprising a second optical element (Han, negative lens on the right side in figure 1, ¶ [0031]), the second optical element is on the second side of the substrate, the imaging element and the first optical element are located on a same side of the second optical element, and the second optical element is configured to correct ambient light transmitted through the first optical element in a direction from the second side to the first side (Han, a negative lens for picture zoom compensation to restore the ambient light, ¶ [0032]). As shown in figure 1 of Han, the positive lens on the left and the transparent display are located on the same side of the negative lens.
 the augmented reality display device further comprises a third optical element on the second side of the substrate, the imaging element and the first optical element are on the first side of the substrate, the imaging element is closer to the substrate than the first optical element, and the third optical element is closer to the substrate than the second optical element; and
the first optical element is a convex lens or a converging metalens, the second optical element is a concave lens or a diverging metalens, and the third optical element comprises a reflective surface facing the imaging element.
The cited prior art does not teach the augmented display device in the configurations wherein the elements are placed in sequence on certain sides as claimed. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

As to dependent claims 3, 4, and 7-20, these claims are allowable as they depend upon allowable independent claim 1.

As to independent claim 6, Li (Chinese Pub. No. CN 10687161 A) discloses an augmented reality display device (Li, display unit 100, Figures 1 and 2a), comprising: 
a substrate (Li, transparent substrate 101, Figure 2a), an imaging element (Li, display block 102, Figure 2a) and a first optical element (Li, microlens 103, Figure 2a), wherein,
the substrate (Li, transparent substrate 101, Figure 2a) comprises a first side and a second side opposite to each other (Li, the display block 102 is located on the side of the transparent substrate 101 away from the viewer, and the microlens 103 is located on the side of the transparent substrate 101 facing the viewer. Figure 2a, ¶ [0040]); The first side is the microlens/viewer side and the second side is the display block side.
the imaging element (Li, display block 102, Figure 2a) is configured to display a primary virtual image formed by virtual image light (Li, the display images of each display block are imaged into the same virtual image by the corresponding mircolens to be viewed by the viewer, ¶ [0025]); and
the first optical element (Li, microlens 103, Figure 2a) is configured to receive the virtual image light, orient the virtual image light to magnify the primary virtual image into a secondary virtual image, and make the virtual image light exit from the first optical element in a direction from the second side to the first side (Li, according to the principle of convex lens imaging, the image displayed by the display block 102 located within the focal length of the microlens 103 is AB, and the virtual image A’ formed by the microlens 103 B’, the light emitting from point A or B that is perpendicular to the microlens 103, passes through the microlens 103 and then exists to the focal point F. Figure 3a, ¶ [0043]). Li teaches the microlens which magnifies virtual image A’ and B’ to be presented to the user from the second side to the front side of the substrate.
Li does not expressly teach
the augmented reality display device further comprises a second optical element, the second optical element is on the second side of the substrate, the imaging element and the first optical element are located on a same side of the second optical element, and the second optical element is configured to correct ambient light transmitted through the first optical element in a direction from the second side to the first side;
the augmented reality display device further comprises a third optical element, wherein the third optical element is on the first side of the substrate, the imaging element and the first optical element are on the second side of the substrate, the imaging element is closer to the substrate than the first optical element, and the first optical element is closer to the substrate than the second optical element; and
the first optical element comprises a concave transflective lens comprising a concave reflective surface, or a diverging metalens comprising a reflective surface, the second optical element comprises a convex lens or a converging metalens, and the third optical element comprises a reflective surface facing the imaging element.
Han (Chinese Pub. No. CN 106940478 A) teaches a near-eye display system further comprising a second optical element (Han, negative lens on the right side in figure 1, ¶ [0031]), the second optical element is on the second side of the substrate, the imaging element and the first optical element are located on a same side of the second optical element, and the second optical element is configured to correct ambient light transmitted through the first optical element in a direction from the second side to the first side (Han, a negative lens for picture zoom compensation to restore the ambient light, ¶ [0032]). As shown in figure 1 of Han, the positive lens on the left and the transparent display are located on the same side of the negative lens.
Li and Han do not teach the augmented reality display device further comprises a third optical element, wherein the third optical element is on the first side of the substrate, the imaging element and the first optical element are on the second side of the substrate, the imaging element is closer to the substrate than the first optical element, and the first optical element is closer to the substrate than the second optical element; and
the first optical element comprises a concave transflective lens comprising a concave reflective surface, or a diverging metalens comprising a reflective surface, the second optical element comprises a convex lens or a converging metalens, and the third optical element comprises a reflective surface facing the imaging element.
The cited prior art does not teach the augmented display device in the configurations wherein the elements are placed in sequence on certain sides as claimed. In addition, no other prior art was found which teaches, alone or in combination, the cited limitations.

.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENT D CASTIAUX whose telephone number is (571)272-5143. The examiner can normally be reached Mon-Fri 7:30 AM- 4:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chanh Nguyen can be reached on (571)272-7772. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRENT D CASTIAUX/Primary Examiner, Art Unit 2691